Exhibit 10.4
 
[amacorelogo.jpg]



August 25, 2008




Jerry Katzman, M.D.
1211 North Westshore Blvd.
Suite 512
Tampa, FL   33607


RE:           Separation Agreement


Dear Jerry:


This agreement (the “Agreement”), which is subject to your approval, sets forth
The Amacore Group, Inc.’s (“ACGI”) proposed agreement related to the cessation
of your employment relationship with ACGI.  The parties’ receipt of the benefits
described below is conditioned upon the execution of and continued performance
of the terms of this Agreement.


Notice of Resignation:
 
You will hereby tender your voluntary, irrevocable notice of resignation to ACGI
effective immediately upon signing this Agreement in the form attached as
Exhibit A.  Your date of resignation will be your “Employment Separation Date”
for purposes of this Agreement.
 
Severance Payment / Terminal Pay:
You agree that you will not receive any severance or termination pay from ACGI,
but will instead enter into a consulting agreement (the “Consulting Agreement”)
with ACGI.
 
Health and Dental Insurance:
On your Employment Separation Date, you will receive information regarding your
right to elect continuation of your group health and dental insurance coverage
under federal law (“COBRA”), which if elected may allow you to continue that
insurance coverage for the eighteen (18)-month period following your Employment
Separation Date.  If you elect such coverage, ACGI will pay the entire amount of
the COBRA premium during the term of the Consulting Agreement.  After that time,
if you wish to continue COBRA coverage, you will be responsible for the full
COBRA premium.  ACGI’s obligation to provide benefits under this Agreement shall
under no circumstances exceed payment of the COBRA premium for eighteen
(18)-months.
 

 
 
1211 North Westshore Boulevard, Suite 512 ● Tampa, Florida 33607
Phone: 813.289.5552 ● Facsimile: 813.289.5553
www.amacoregroup.com
 
 

--------------------------------------------------------------------------------


 
Jerry Katzman, M.D.
Separation Agreement
August 25, 2008
Page 2
 

 
Vacation and Other Benefits:
Any accrued and unused vacation time existing as of your Employment Separation
Date will not be paid out and you will not accrue any additional vacation time
following your Employment Separation Date.
 
Any securities of ACGI issued to you under a stock option, equity, or similar
plan of ACGI shall remain subject to the terms of such plan and any
corresponding agreement granting such securities.  You will no longer be
eligible for grants under those plans following your Employment Separation Date,
except as may be provided in the Consulting Agreement.
 
Release of Claims - Including Age Discrimination & Employment Claims :
You hereby release ACGI from any and all actions, causes of action, suits,
debts, dues, covenants, contracts, bonuses, controversies, agreements, promises,
claims, grievances, charges, complaints, liabilities, obligations, and demands
of any sort, in law or in equity, known or unknown, which arose from the
beginning of the world to the date you sign this Agreement, which you may have
against ACGI.
 
This release specifically includes, but is not limited to, any claim of
discrimination on the basis of disability, race, sex, pregnancy, religion,
marital status, sexual orientation, national origin, age, veteran status,
special disabled veteran status, or citizenship status, retaliation, or any
other category protected by law (including without limitation any claim under 42
U.S.C. §§ 1981, 1983, 1985, 1986 and 1988; Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000e et seq.; the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621, et. seq.; the Florida Civil Rights
Act, as amended Fla. Stat. § 760.01 et seq; the Americans with Disabilities Act
of 1990, as amended, 42 U.S.C. § 12101 et seq.; the Civil Rights Act of 1991;
the Employee Retirement Income Security Act, as amended, 49 U.S.C. § 1001 et.
seq.; the Family Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq., or any
other law relating to employment matters or prohibiting employment
discrimination), breach of express or implied contract, any other contract
affecting terms and conditions of employment, failure to pay wages, benefits,
severance, or any compensation of any sort, or a covenant of good faith and fair
dealing, any personal gain with respect to any claim arising under the qui tam
provisions of the False Claims Act, 31 U.S.C. § 3730, any tort, common law or
statutory claims in any way arising directly or indirectly out of your
employment with or separation from ACGI, or your relationship with ACGI, and any
claims to attorney fees or expenses, which your attorney(s) hereby also waive,
whether such claims are known or unknown at the time you sign this Agreement;
except that you understand you are not releasing any rights or claims arising
after you sign this Agreement.

 
 
 
 

--------------------------------------------------------------------------------


 
Jerry Katzman, M.D.
Separation Agreement
August 25, 2008
Page 3


 
ACGI hereby releases you from any and all actions, causes of action, suits,
debts, dues, covenants, contracts, bonuses, controversies, agreements, promises,
claims, grievances, charges, complaints, liabilities, obligations, and demands
of any sort, in law or in equity, known or unknown, which arose from the
beginning of the world to the date ACGI signs this Agreement, which ACGI may
have against you.
 
For purposes of the foregoing, the term “ACGI” includes ACGI and all of its
present, former and future owners, affiliates and subsidiaries, and all of their
respective directors, officers, shareholders, employees, agents,
representatives, predecessors, successors and assigns.
   
The Term “Release” is Construed Broadly:
The term “release” shall be construed broadly and shall be read to include, for
example, the terms “discharge” and “waive”.  Nothing in this Agreement is a
waiver of your right to file any charge or complaint with administrative
agencies such as the United States Equal Employment Opportunity Commission
(hereafter, “Excepted Charge”).  However, this exception does not limit the
scope of your waiver and release in the paragraphs above, and you waive any
right to recover damages or obtain individual relief that might otherwise result
from the filing of any Excepted Charge.
 
Confidentiality:
You represent and agree that you have kept and will keep the circumstances
leading to this Agreement completely confidential as to persons not employed by
either ACGI or ACGI’s affiliates and will not make known such information to
anyone outside of ACGI or its affiliates, at any time under any circumstances
(meaning that such information may not be published, displayed, discussed,
disclosed, revealed or characterized directly or indirectly, in any way to
anyone) except to your spouse, legal counsel, accountants or tax advisors or
unless compelled to do so by law.  In the event any such permitted disclosure is
made, you warrant that such individuals will also comply with this
confidentiality provision.

 
 
 
 

--------------------------------------------------------------------------------




Jerry Katzman, M.D.
Separation Agreement
August 25, 2008
Page 4
 

 
ACGI represents and agrees that it has kept and will keep the circumstances
leading to this Agreement completely confidential as to persons not employed by
ACGI or its affiliates, except to the extent disclosed by ACGI to its tax or
legal counsel.  ACGI represents and agrees that to the extent the circumstances
leading to this Agreement are disclosed to employees of ACGI or its affiliates,
such information will be disclosed only to current executive-level employees of
ACGI or its affiliates and only on a need-to-know basis as determined in the
sole discretion of ACGI.  In the event any such permitted disclosure to
employees of ACGI or it affiliates is made, ACGI warrants that such employees
will also comply with this confidentiality provision.
 
Further, ACGI will not issue a press release related to these matters or file
the current report on Form 8-K to be filed with the SEC without your written
approval, such written approval not to be unreasonably withheld or delayed and
taking SEC requirements into consideration. The press release and Form 8-K will
be provided to you on Thursday, August 21, 2008 by noon and you shall have until
noon on August 22, 2008 to provide reasonable comments and good faith
changes.  If such comments and changes are not received by that time, the
release and filing can move forward.  ACGI will, in good faith, consider all
reasonable changes and comments.  Further, the parties agree that if they
receive inquiries concerning these matters or this Agreement, they will limit
their comments to a positive statement to be a paraphrase of the press release
and will not further comment on or characterize these matters.
   
Entire Benefits:
The parties acknowledge that this Agreement constitutes a compromise settlement
payment of expenses, costs, attorneys’ fees, compensatory damages, punitive
damages, and any other damages alleged to have been sustained by them.  You
acknowledge that this is a waiver of your present and future employment
rights.  You further acknowledge that any taxes due on the payments or benefits
provided will not provide a basis to set aside or in any way alter this
Agreement, unless an obligation of ACGI is breached by it.  Further none of the
payments or benefits provided under this Agreement following your Employment
Separation Date shall be taken into account as compensation under any ACGI
welfare, pension, profit sharing or similar program that bases benefits in whole
or in part on compensation received from ACGI.
 
You further acknowledge that you have lost no wages as a result of your
separation from ACGI and that you hereby specifically disavow any entitlement to
lost wages.
 

 
 

--------------------------------------------------------------------------------


 
Jerry Katzman, M.D.
Separation Agreement
August 25, 2008
Page 5
 
Directors & Officer’s indemnification:
For the avoidance of doubt, ACGI agrees that it will continue to provide
indemnification to you for the period that you were a director or officer
according to the terms of Section 15 of that certain Employment Agreement dated
May 25, 2007, by and between you and ACGI (“Employment Agreement”), and as
permitted by ACGI’s certificate of incorporation and bylaws and by applicable
law.  For the further avoidance of doubt, it is the intent of the parties that
payments will be made by ACGI to professional representatives (e.g., attorneys,
expert witnesses) as the fees and costs are incurred (as opposed to a
reimbursement to you).
 
No Admission of Wrongdoing:
The parties understand and agree that this Agreement does not constitute an
admission that you or ACGI or any of its officers, directors, employees,
representatives or agents has violated any local ordinance, state or federal
statute, or principle of common law, or that any party has engaged in any
improper or unlawful conduct or wrongdoing against the other party. The parties
further agree that they will not characterize this Agreement or the payment of
any money or other consideration in accordance with this Agreement as an
admission that any party has engaged in any improper or unlawful conduct or
wrongdoing against the other party.
 
Non-Disparaging Remarks:
You agree that you will not make disparaging remarks about ACGI or its
affiliates or any of their respective directors, officers, employees,
representatives, or agents, or any of their respective products, services,
practices or conduct, and ACGI agrees that it and its employees, officers,
directors and affiliates will not make any disparaging remarks about you,
provided, however, that the parties may give truthful testimony about such
matters pursuant to a court order.

 
 
Return of ACGI Property:
You hereby certify that on or before your Employment Separation Date, you have
left on ACGI premises in good condition all of its property (including but not
limited to fax machines, computers and printers), equipment, materials, and
information, which were in your possession, custody or control.
 
Applicable Law:
Delaware law, without regard to its conflicts of law principles, will apply in
connection with any dispute or proceeding concerning this Agreement.  With
respect to any suit, action or other proceeding arising from, or relating to,
this Agreement, the parties hereby irrevocably agree to the exclusive personal
jurisdiction and venue of the Federal and state courts located within the state
of Florida.
 

 
 
 

--------------------------------------------------------------------------------


 
Jerry Katzman, M.D.
Separation Agreement
August 25, 2008
Page 6
 
Suit in Violation of This Agreement - Loss of Benefits and Payment of Costs
If any party to this Agreement breaches it, the non-breaching party may bring an
action and if successful, the breaching party agrees to pay all costs, expenses
and actual attorneys’ fees incurred by the non-breaching party.  If you file a
lawsuit asking that the Agreement be declared invalid or unenforceable, you
agree that prior to the commencement of such an action you will tender back to
ACGI all monies that you received or that were paid on your behalf as
consideration for this Agreement.  However, the previous two sentences shall not
be applicable to an action challenging the validity of this Agreement under the
Age Discrimination in Employment Act.  If your action is unsuccessful, you
further agree that you will pay all costs, expenses and actual attorneys’ fees
incurred by ACGI in its successful defense against the action.
 
Remedies:
You understand and agree that if you are found by a court of law to have
materially breached any of your obligations under this Agreement, you shall
forfeit your entitlement to any future compensation or benefits under this
Agreement, including the release, which shall be null and void.  ACGI
understands and agrees that if it is found by a court of law to have materially
breached any of its obligations under this Agreement, it shall forfeit its
entitlement to any future benefits under this Agreement, including the release,
which shall be null and void.  Notwithstanding the above, the parties shall be
entitled to any damages caused by the other’s breach.
 
 The parties understand and agree that in the event of a breach the terms of
this Agreement, another party may bring a legal action against the breaching
party and the non-breaching party shall be entitled to recovery of compensatory
damages and its actual attorney’s fees and costs.   The parties further
understand and agree that in the event of breach, the non-breaching party may
suffer irreparable damages for which there is no adequate remedy at
law.   Therefore, the parties agree that in addition to recovery of compensatory
damages and actual attorney’s fees and costs, the non-breaching party shall be
entitled to injunctive relief to stop the continued breach and such other relief
as may be provided at law or equity.
 
ACGI and you understand and agree that if the applicable party breaches the
non-disparagement section herein, the non-breaching party will be entitled to
injunctive relief to stop the continued breach and the non-breaching party will
also be entitled to $200,000 for each breach of the non-disparagement section as
liquidated damages.  The parties acknowledge and agree to the reasonableness of
this amount.

 
 

--------------------------------------------------------------------------------


 
Jerry Katzman, M.D.
Separation Agreement
August 25, 2008
Page 7
 
Your Attorney:
You acknowledge that you have been and hereby are advised to consult with legal
counsel before signing this Agreement and have done so.  Within 14 days of its
receipt of an invoice copy, ACGI will reimburse you for your attorneys’ fees
related to this matter up to $10,000.
 
Timing for Signing or Revocation:
You have twenty-one (21) calendar days in which to consider this Agreement, and
if you choose, to sign and return it to ACGI.  Further, you may within seven (7)
calendar days following the date you sign this Agreement, cancel and terminate
it by giving written notice of your intentions to ACGI, and by returning to ACGI
any remuneration or benefits you have received or which ACGI has paid under this
Agreement.
 
Your Consent:
You acknowledge that you have read this Agreement and understand its contents
and agree to its terms and conditions freely and voluntarily, that you have made
an independent investigation of the facts and are not relying on any statements
or representations by ACGI, and that you understand that this Agreement includes
a final general release and that you can make no further claims against ACGI
having any connection with the subject matter of this Agreement.
 
No Other Agreements:
This Agreement, along with the Consulting Agreement between the parties entered
into simultaneously herewith, supersedes any prior written or oral agreements
between ACGI and you concerning the cessation of your employment and any
benefits you might receive following that event.
 
Miscellaneous:
The failure of either party at any time or times to require performance of any
provision hereof  shall in no manner effect the right at a later time to enforce
the same.  To be effective, any waiver must be contained in a written instrument
signed by the party waiving compliance by the other part(y/ies) of the term or
covenant as specified.  The waiver by a party of the breach of any term or
covenant contained herein, whether by conduct or otherwise, in any one or more
instances, shall not be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of the breach of any other term or
covenant contained in this Agreement.
 

 

 

--------------------------------------------------------------------------------


 
Jerry Katzman, M.D.
Separation Agreement
August 25, 2008
Page 8


 
If any of the provisions of this Agreement are severable, it being the intention
of the parties hereto that should any provision be held to be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
This Agreement may only be amended, varied or modified by a written document
executed by the parties hereto.
 
This Agreement will he binding upon and inure to the benefit of ACGI and any
successor to ACGI, including, without limitation any persons acquiring directly
or indirectly all or substantially all of the business or assets of ACGI whether
by purchase, merger, consolidation, reorganization or otherwise (and such
successor shall thereafter be deemed ACGI for the purposes of this Agreement.
 
This Agreement will inure to the benefit of and be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributes and legatees.
 
This Agreement may not be assigned, transferred or otherwise inure to the
benefit of any third person, firm or corporation without the written consent by
the parties hereto, except that you may assign your rights under this Agreement.
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same agreement.
 
The obligations set forth in the Release of Claims, Confidentiality,
Indemnification, Non-Disparaging Remarks, Return of ACGI Property, Suit in
Violation and Remedies sections shall survive any termination or expiration of
this Agreement.

 
 
 
 
 
If you are in agreement with all of the terms stated in this Agreement, please
sign both copies where indicated and return one copy to me.
 


 
 

 
Sincerely,


The Amacore Group, Inc.


/s/ Jay Shafer                 
Jay Shafer,
President

 
 
 

--------------------------------------------------------------------------------


 
Jerry Katzman, M.D.
Separation Agreement
August 25, 2008
Page 9
 
I have read each and every paragraph of this Agreement, I have been advised to
consult with my attorney, I understand my respective rights and obligations, and
I am signing this Agreement after reviewing it for at least 21 days, or, if
signing before the expiration of the 21-days, I am knowingly waiving additional
time for review.
 
I further acknowledge that I understand the above agreement includes the release
of all claims.  I understand that I am waiving unknown claims and I am doing so
intentionally.
 


 
Accepted and agreed to this 25th day of August, 2008.




/s/ Jerry Katzman                      
Jerry Katzman, M.D.



--------------------------------------------------------------------------------


 
 
Exhibit A


 
Mr. Jay Shafer
President
The Amacore Group, Inc.
1211 North Westshore Blvd., Suite 512
Tampa, Florida   33607






RE:           Resignation


Dear Jay:


This letter is to inform you that I am resigning from my employment and all of
my positions with The Amacore Group, Inc. and all of its subsidiaries,
including, without limitation, my positions as Chief Medical Officer and
Director, effective August 25, 2008.




 

 
Sincerely,
 
 
/s/ Jerry Katzman
Jerry Katzman, M.D

 
 
.










































 